                                Case 3:18-cv-04609-WHA Document 24 Filed 10/11/18 Page 1 of 3



                       1
                       2
                       3
                       4
                       5
                       6
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                              NORTHERN DISTRICT OF CALIFORNIA
                      10                                        SAN FRANCISCO DIVISION
                      11
                      12   WILLIAM EDWARDS, ROBERT                        Case No. 3:18-cv-04609-JSC
                           JACKSON, JAMES BROOKS, and
                      13   KYSER WILSON on behalf of                      [P RO P O SE D ]O RD E RG RA N TI N G
                           themselves and others similarly                D E F E N D A N TS L E A D E RS I N
                      14   situated,                                      C O M M UN I TYA L TE RN A TI VE S,
                                                                          I N C ., SUP E RC O M I N C ., L I N D A
                      15                           Plaintiff,             C O N N E L L Y, D I A N E
                                                                          H A RRI N G TO N , K E N T
                      16   v.                                             B O RO W I C K , RA E L E N E RI VA S,
                                                                          JE A N E TTE A RG UE L L O -RA M O S’
                      17   LEADERS IN COMMUNITY                           M O TI O N TO D I SM I SS
                           ALTERNATIVES, INC.,                            P L A I N TI F F S’C O M P L A I N T
                      18   SUPERCOM, INC., LINDA                          P URSUA N T TO F .R.C .P . RUL E
                           CONNELLY, DIANE                                12(b)(1) A N D 12(b)(6 )
                      19   HARRINGTON, KENT
                           BOROWICK, RAELENE RIVAS,
                      20   JEANETTE ARGUELLO-RAMOS,
                           BELINDA DOE, DOES 1-10,
                      21   inclusive,
                      22   ALAMEDA COUNTY, WYNNE
                           CARVILL, and WENDY STILL,
                      23
                                                   Defendants.
                      24
                      25            Defendants LEADERS IN COMMUNITY ALTERNATIVES, INC.,
                      26   SUPERCOM, INC., LINDA CONNELLY, DIANE HARRINGTON, KENT
                      27   BOROWICK, RAELENE RIVAS, and JEANETTE ARGUELLO-RAMOS’
                      28   Motion to Dismiss Plaintiffs’ Complaint came on regularly before this Court. The
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-JSC
                           LA #4811-1027-1864 v1                         -1-
  ATTO RNEY S AT LAW                                                                               [PROPOSED] ORDER
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 24 Filed 10/11/18 Page 2 of 3



                       1   Court having read and duly considered the moving, opposing, and reply documents,
                       2   and having duly considered all evidence and argument presented in connection
                       3   therewith, the Court hereby grants Defendants’ Motion to Dismiss on the following
                       4   grounds:
                       5            1.       The Court abstains from this case based on the Younger doctrine.
                       6            2.       Plaintiffs lack Article III standing to seek injunctive relief.
                       7            3.       Plaintiffs fail to allege sufficient facts against the individual defendants
                       8                     to support a claim in violation of The Federal Racketeer Influenced
                       9                     and Corrupt Organizations Act (“RICO”).
                      10            4.       Plaintiffs’ claims are barred by quasi-judicial immunity and the
                      11                     litigation privilege.
                      12            5.       Plaintiffs fail to allege predicate acts necessary to state a RICO claim.
                      13            6.       Plaintiffs cannot bring Fourteenth Amendment Due Process or Equal
                      14                     Protection Claims against LCA and its employees because they did not
                      15                     act under color of law.
                      16            7.       Plaintiffs fail to allege sufficient facts to state a claim for violation of
                      17                     due process under the Fourteenth Amendment.
                      18            8.       Plaintiffs fail to allege sufficient facts to state a claim for equal
                      19                     protection under the Fourteenth Amendment.
                      20            9.       Plaintiffs fail to state a claim for abuse of process.
                      21
                      22            IT IS SO ORDERED.
                      23
                      24   Dated: _____________                      ________________________________
                                                                          Honorable William Alsup
                      25                                                  United States District Court Judge
                      26
                      27   Respectfully Submitted,
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                       3:18-CV-04609-JSC
                           LA #4811-1027-1864 v1                            -2-
  ATTO RNEY S AT LAW                                                                                    [PROPOSED] ORDER
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 24 Filed 10/11/18 Page 3 of 3



                       1    Susan E. Coleman (SBN 171832)
                            E-mail: scoleman@bwslaw.com
                       2    Kristina Doan Strottman (SBN 268188)
                            E-mail: kstrottman@bwslaw.com
                       3    BURKE, WILLIAMS & SORENSEN, LLP
                            444 South Flower Street, Suite 2400
                       4    Los Angeles, CA 90071-2953
                            Tel: 213.236.0600       Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   LEADERS IN COMMUNITY ALTERNATIVES, INC., SUPERCOM, INC.,
                           LINDA CONNELLY, DIANE HARRINGTON, KENT BOROWICK, RAELENE
                       7   RIVAS, JEANETTE ARGUELLO-RAMOS
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                       3:18-CV-04609-JSC
                           LA #4811-1027-1864 v1                -3-
  ATTO RNEY S AT LAW                                                                    [PROPOSED] ORDER
     LOS A NG EL ES
